COLLATERAL AGENT AGREEMENT

          COLLATERAL AGENT AGREEMENT (this "Agreement") dated as of November
____, 2005, among Barbara R. Mittman (the "Collateral Agent"), and the parties
identified on Schedule A hereto (each, individually, a "Lender" and
collectively, the "Lenders"), who hold or will acquire convertible promissory
notes issued or to be issued by Ceragenix Pharmaceuticals, Inc. ("Parent"), a
Delaware corporation, at or about the date of this Agreement as described in the
Security Agreement referred to in Section 1(a) below (collectively herein the
"Notes").

          WHEREAS, the Lenders have made, are making and will be making loans to
Parent to be secured by certain collateral; and

          WHEREAS, it is desirable to provide for the orderly administration of
such collateral by requiring each Lender to appoint the Collateral Agent, and
the Collateral Agent has agreed to accept such appointment and to receive, hold
and deliver such collateral, all upon the terms and subject to the conditions
hereinafter set forth; and

          WHEREAS, it is desirable to allocate the enforcement of certain rights
of the Lenders under the Notes for the orderly administration thereof.

          NOW, THEREFORE, in consideration of the premises set forth herein and
for other good and valuable consideration, the parties hereto agree as follows:

          1.          Collateral.

                    (a)          Contemporaneously with the execution and
delivery of this Agreement by the Collateral Agent and the Lenders, (i) the
Collateral Agent has or will have entered into a Security Agreement among the
Collateral Agent, Parent and Ceregenix Corporation, a Colorado corporation
("Guarantor" and together with Parent, "Debtors") ("Security Agreement"),
regarding the grant of a security interest in assets owned by Debtors (such
assets are referred to herein and in the Security Agreement as the "Collateral")
to the Collateral Agent, for the benefit of the Lenders, (ii) Parent is issuing
the Notes to the Lenders pursuant to a "Subscription Agreement" dated at or
about the date of this Agreement. Collectively, the Security Agreement and may
issue additional Notes pursuant to the Subscription Agreement, the Notes and
Subscription Agreement and other agreements referred to therein are referred to
herein as "Borrower Documents".

                    (b)          The Collateral Agent hereby acknowledges that
any Collateral held by the Collateral Agent is held for the benefit of the
Lenders in accordance with this Agreement and the Borrower Documents. No
reference to the Borrower Documents or any other instrument or document shall be
deemed to incorporate any term or provision thereof into this Agreement unless
expressly so provided.

                    (c)          The Collateral Agent is to distribute in
accordance with the Borrower Documents any proceeds received from the Collateral
which are distributable to the Lenders in proportion to their respective
interests in the Obligations as defined in the Security Agreement.

          2.          Appointment of the Collateral Agent.

                    The Lenders hereby appoint the Collateral Agent (and the
Collateral Agent hereby accepts such appointment) to take any action including,
without limitation, the registration of any Collateral in the name of the
Collateral Agent or its nominees prior to or during the continuance of an Event
of Default (as defined in the Borrower Documents), the exercise of voting rights
upon the occurrence and during the continuance of an Event of Default, the
application of any cash collateral received by the Collateral Agent to the
payment of the Obligations, the making of any demand under the Borrower
Documents, the exercise of any remedies given to the Collateral Agent pursuant
to the Borrower Documents and the exercise of any authority pursuant to the
appointment of the Collateral Agent as an attorney-in-fact pursuant to the
Security Agreement that the Collateral Agent deems necessary or proper for the
administration of the Collateral pursuant to the Security Agreements. Upon
disposition of the Collateral in accordance with the Borrower Documents, the
Collateral Agent shall promptly distribute any cash or Collateral in accordance
with Section 10.4 of the Security Agreement. Lenders must notify Collateral
Agent in writing of the issuance of Notes to Lenders by Debtor. The Collateral
Agent will not be required to act hereunder in connection with Notes the
issuance of which was not disclosed in writing to the Collateral Agent nor will
the Collateral Agent be required to act on behalf of any assignee of Notes
without the written consent of Collateral Agent.

          3.          Action by the Majority in Interest.

                    (a)          Certain Actions. Each of the Lenders covenants
and agrees that only a Majority in Interest shall have the right, but not the
obligation, to undertake the following actions (it being expressly understood
that less than a Majority in Interest hereby expressly waive the following
rights that they may otherwise have under the Borrower Documents)

                              (i)          Acceleration. If an Event of Default
occurs, after the applicable cure period, if any, a Majority in Interest may, on
behalf of all the Lenders, instruct the Collateral Agent to provide to Debtors
notice to cure such default and/or declare the unpaid principal amount of the
Notes to be due and payable, together with any and all accrued interest thereon
and all costs payable pursuant to such Notes;

                              (ii)          Enforcement. Upon the occurrence of
any Event of Default after the applicable cure period, if any, a Majority in
Interest may instruct the Collateral Agent to proceed to protect, exercise and
enforce, on behalf of all the Lenders, their rights and remedies under the
Borrower Documents against Debtors, and such other rights and remedies as are
provided by law or equity;

                              (iii)          Waiver of Past Defaults. A Majority
in Interest may instruct the Collateral Agent to waive any Event of Default by
written notice to Debtors, and the other Lenders; and

                              (iv)          Amendment. A Majority in Interest
may instruct the Collateral Agent to waive, amend, supplement or modify any
term, condition or other provision in the Notes or Borrower Documents in
accordance with the terms of the Notes or Borrower Documents so long as such
waiver, amendment, supplement or modification is made with respect to all of the
Notes and with the same force and effect with respect to each of the Lenders.

                    (b)          Permitted Subordination. A Majority in Interest
may instruct the Collateral Agent to agree to subordinate any Collateral to any
claim and may enter into any agreement with Debtors to evidence such
subordination; provided, however, that subsequent to any such subordination,
each Note shall remain pari passu with the other Notes held by the Lenders.

                    (c)          Further Actions. A Majority in Interest may
instruct the Collateral Agent to take any action that it may take under this
Agreement by instructing the Collateral Agent in writing to take such action on
behalf of all the Lenders.

                    (d)          Majority in Interest. For so long as any
obligations remain outstanding on the Notes, Majority in Interest for the
purposes of this Agreement and the Security Agreement shall mean Lenders who
hold not less than sixty-five percent (65%) of the outstanding principal amount
of the Notes.

          4.          Power of Attorney.

                    (a)          To effectuate the terms and provisions hereof,
the Lenders hereby appoint the Collateral Agent as their attorney-in-fact (and
the Collateral Agent hereby accepts such appointment) for the purpose of
carrying out the provisions of this Agreement including, without limitation,
taking any action on behalf of, or at the instruction of, the Majority in
Interest at the written direction of the Majority in Interest and executing any
consent authorized pursuant to this Agreement and taking any action and
executing any instrument that the Collateral Agent may deem necessary or
advisable (and lawful) to accomplish the purposes hereof.

                    (b)          All acts done under the foregoing authorization
are hereby ratified and approved and neither the Collateral Agent nor any
designee nor agent thereof shall be liable for any acts of commission or
omission, for any error of judgment, for any mistake of fact or law except for
acts of gross negligence or willful misconduct.

                    (c)          This power of attorney, being coupled with an
interest, is irrevocable while this Agreement remains in effect.

          5.          Expenses of the Collateral Agent. The Lenders shall pay
any and all reasonable costs and expenses incurred by the Collateral Agent,
including, without limitation, reasonable costs and expenses relating to all
waivers, releases, discharges, satisfactions, modifications and amendments of
this Agreement, the administration and holding of the Collateral, insurance
expenses, and the enforcement, protection and adjudication of the parties'
rights hereunder by the Collateral Agent, including, without limitation, the
reasonable disbursements, expenses and fees of the attorneys the Collateral
Agent may retain, if any, each of the foregoing in proportion to their holdings
of the Notes.

          6.          Reliance on Documents and Experts. The Collateral Agent
shall be entitled to rely upon any notice, consent, certificate, affidavit,
statement, paper, document, writing or communication (which may be by telegram,
cable, telex, telecopier, or telephone) reasonably believed by it to be genuine
and to have been signed, sent or made by the proper person or persons, and upon
opinions and advice of its own legal counsel, independent public accountants and
other experts selected by the Collateral Agent.

          7.          Duties of the Collateral Agent; Standard of Care.

                    (a)          The Collateral Agent's only duties are those
expressly set forth in this Agreement, and the Collateral Agent hereby is
authorized to perform those duties in accordance with commercially reasonable
practices. The Collateral Agent may exercise or otherwise enforce any of its
rights, powers, privileges, remedies and interests under this Agreement and
applicable law or perform any of its duties under this Agreement by or through
its officers, employees, attorneys, or agents.

                    (b)          The Collateral Agent shall act in good faith
and with that degree of care that an ordinarily prudent person in a like
position would use under similar circumstances.

                    (c)          Any funds held by the Collateral Agent
hereunder need not be segregated from other funds except to the extent required
by law. The Collateral Agent shall be under no liability for interest on any
funds received by it hereunder.

          8.          Resignation. The Collateral Agent may resign and be
discharged of its duties hereunder at any time by giving written notice of such
resignation to the other parties hereto, stating the date such resignation is to
take effect. Within five (5) days of the giving of such notice, a successor
collateral agent shall be appointed by the Majority in Interest; provided,
however, that if the Lenders are unable so to agree upon a successor within such
time period, and notify the Collateral Agent during such period of the identity
of the successor collateral agent, the successor collateral agent may be a
person designated by the Collateral Agent, and any and all fees of such
successor collateral agent shall be the joint and several obligation of the
Lenders. The Collateral Agent shall continue to serve until the effective date
of the resignation or until its successor accepts the appointment and receives
the Collateral held by the Collateral Agent but shall not be obligated to take
any action hereunder. The Collateral Agent may deposit any Collateral with the
Supreme Court of the State of New York for New York County or any such other
court in New York State that accepts such Collateral.

          9.          Exculpation. The Collateral Agent and its officers,
employees, attorneys and agents, shall not incur any liability whatsoever for
the holding or delivery of documents or the taking of any other action in
accordance with the terms and provisions of this Agreement, for any mistake or
error in judgment, for compliance with any applicable law or any attachment,
order or other directive of any court or other authority (irrespective of any
conflicting term or provision of this Agreement), or for any act or omission of
any other person engaged by the Collateral Agent in connection with this
Agreement, unless occasioned by the exculpated person's own gross negligence or
willful misconduct; and each party hereto hereby waives any and all claims and
actions whatsoever against the Collateral Agent and its officers, employees,
attorneys and agents, arising out of or related directly or indirectly to any or
all of the foregoing acts, omissions and circumstances. 

          10.          Indemnification. The Lenders hereby agree to indemnify,
reimburse and hold harmless the Collateral Agent and its directors, officers,
employees, attorneys and agents, jointly and severally, from and against any and
all claims, liabilities, losses and expenses that may be imposed upon, incurred
by, or asserted against any of them, arising out of or related directly or
indirectly to this Agreement or the Collateral, except such as are occasioned by
the indemnified person's own gross negligence or willful misconduct.

          11.          Miscellaneous.

                    (a)          Rights and Remedies Not Waived. No act,
omission or delay by the Collateral Agent shall constitute a waiver of the
Collateral Agent's rights and remedies hereunder or otherwise. No single or
partial waiver by the Collateral Agent of any default hereunder or right or
remedy that it may have shall operate as a waiver of any other default, right or
remedy or of the same default, right or remedy on a future occasion.

                    (b)          Governing Law. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York without
regard to conflicts of laws that would result in the application of the
substantive laws of another jurisdiction.

                    (c)          Waiver of Jury Trial and Setoff; Consent to
Jurisdiction; Etc.

                              (i)          In any litigation in any court with
respect to, in connection with, or arising out of this Agreement or any
instrument or document delivered pursuant to this Agreement, or the validity,
protection, interpretation, collection or enforcement hereof or thereof, or any
other claim or dispute howsoever arising, between the Collateral Agent and the
Lenders or any Lender, then each Lender, to the fullest extent it may legally do
so, (A) waives the right to interpose any setoff, recoupment, counterclaim or
cross-claim in connection with any such litigation, irrespective of the nature
of such setoff, recoupment, counterclaim or cross-claim, unless such setoff,
recoupment, counterclaim or cross-claim could not, by reason of any applicable
federal or state procedural laws, be interposed, pleaded or alleged in any other
action; and (B) WAIVES TRIAL BY JURY IN CONNECTION WITH ANY SUCH LITIGATION AND
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. EACH LENDER AGREES THAT THIS SECTION 11(c) IS A
SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND ACKNOWLEDGE THAT THE
COLLATERAL AGENT WOULD NOT ENTER THIS AGREEMENT IF THIS SECTION 11(c) WERE NOT
PART OF THIS AGREEMENT.

                              (ii)          Each Lender irrevocably consents to
the exclusive jurisdiction of any State or Federal Court located within the
County of New York, State of New York, in connection with any action or
proceeding arising out of or relating to this Agreement or any document or
instrument delivered pursuant to this Agreement or otherwise. In any such
litigation, each Lender waives, to the fullest extent it may effectively do so,
personal service of any summons, complaint or other process and agree that the
service thereof may be made by certified or registered mail directed to such
Lender at its address for notice determined in accordance with Section 11(e)
hereof. Each Lender hereby waives, to the fullest extent it may effectively do
so, the defenses of forum non conveniens and improper venue.

                    (d)          Admissibility of this Agreement. Each of the
Lenders agrees that any copy of this Agreement signed by it and transmitted by
telecopier for delivery to the Collateral Agent shall be admissible in evidence
as the original itself in any judicial or administrative proceeding, whether or
not the original is in existence.

                    (e)          Address for Notices. Any notice or other
communication under the provisions of this Agreement shall be given in writing
and delivered in person, by reputable overnight courier or delivery service, by
facsimile machine (receipt confirmed) with a copy sent by first class mail on
the date of transmissions, or by registered or certified mail, return receipt
requested, directed to such party's addresses set forth below (or to any new
address of which any party hereto shall have informed the others by the giving
of notice in the manner provided herein):

                    In the case of the Collateral Agent, to her at:

                    Barbara R. Mittman, Esq.
                    Grushko & Mittman, P.C.
                    551 Fifth Avenue, Suite 1601
                    New York, NY 10176
                    Fax: (212) 697-3575

                    With a copy to:

                    Grushko & Mittman, P.C.
                    551 Fifth Avenue, Suite 1601
                    New York, New York 10176
                    Fax: (212) 697-3575

                    In the case of the Lenders, to:

                    To the address and telecopier number set forth on Schedule A
hereto.

                    In the case of Debtors, to:

                    Ceragenix Pharmaceuticals, Inc.
                    1444 Wazee Street, Suite 210
                    Denver, CO 80202
                    Attn: Steven S. Porter, CEO
                    Fax: (303) 534-1860

                    With a copy by telecopier only to:

                    Cliff Neuman, Esq.
                    Clifford L. Neuman, P.C.
                    Temple-Bowron House
                    1507 Pine Street
                    Boulder, CO 80302
                    Fax: (303) 449-1045

                    (f)          Amendments and Modification; Additional Lender.
No provision hereof shall be modified, altered, waived or limited except by
written instrument expressly referring to this Agreement and to such provision,
and executed by the parties hereto. Any transferee of a Note who acquires a Note
after the date hereof will become a party hereto by signing the signature page
and sending an executed copy of this Agreement to the Collateral Agent and
receiving a signed acknowledgement from the Collateral Agent.

                    (g)          Fee. Upon the occurrence of an Event of
Default, the Lenders collectively shall pay the Collateral Agent the sum of
$10,000 to apply against an hourly fee of $350 to be paid to the Collateral
Agent by the Lenders for services rendered pursuant to this Agreement. All
payments due to the Collateral Agent under this Agreement including
reimbursements must be paid when billed. The Collateral Agent may refuse to act
on behalf of or make a distribution to any Lender who is not current in payments
to the Collateral Agent. Payments required pursuant to this Agreement shall be
pari passu to the Lenders' interests in the Notes. The Collateral Agent is
hereby authorized to deduct any sums due the Collateral Agent from Collateral in
the Collateral Agent's possession.

                    (h)           Counterparts/Execution. This Agreement may be
executed in any number of counterparts and by the different signatories hereto
on separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument. This Agreement may be executed by facsimile signature and delivered
by facsimile transmission.

                    (i)          Successors and Assigns. Whenever in this
Agreement reference is made to any party, such reference shall be deemed to
include the successors, assigns, heirs and legal representatives of such party.
No party hereto may transfer any rights under this Agreement, unless the
transferee agrees to be bound by, and comply with all of the terms and
provisions of this Agreement, as if an original signatory hereto on the date
hereof.

                    (j)          Captions: Certain Definitions. The captions of
the various sections and paragraphs of this Agreement have been inserted only
for the purposes of convenience; such captions are not a part of this Agreement
and shall not be deemed in any manner to modify, explain, enlarge or restrict
any of the provisions of this Agreement. As used in this Agreement the term
"person" shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.

                    (k)          Severability. In the event that any term or
provision of this Agreement shall be finally determined to be superseded,
invalid, illegal or otherwise unenforceable pursuant to applicable law by an
authority having jurisdiction and venue, that determination shall not impair or
otherwise affect the validity, legality or enforceability (i) by or before that
authority of the remaining terms and provisions of this Agreement, which shall
be enforced as if the unenforceable term or provision were deleted, or (ii) by
or before any other authority of any of the terms and provisions of this
Agreement.

                    (l)          Entire Agreement. This Agreement contains the
entire agreement of the parties and supersedes all other agreements and
understandings, oral or written, with respect to the matters contained herein.

                    (m)          Schedules. The Collateral Agent is authorized
to annex hereto any schedules referred to herein.

[THIS SPACE INTENTIONALLY LEFT BLANK]



          IN WITNESS WHEREOF, the parties hereto have caused this Collateral
Agent Agreement to be signed, by their respective duly authorized officers or
directly, as of the date first written above.

"LENDERS":

   

______________________________________

_______________________________________

LONGVIEW EQUITY FUND, L.P.

LONGVIEW FUND, L.P.

_______________________________________

_______________________________________

ALPHA CAPITAL AKTIENGESELLSCHAFT

IROQUOIS CAPITAL

     

_______________________________________

 

BARBARA R. MITTMAN - Collateral Agent

Acknowledged:

CERAGENIX PHARMACEUTICALS, INC.

By:__________________________________
Name:
Title:



This Collateral Agent Agreement may be signed by facsimile signature and
delivered by confirmed facsimile transmission.

 

SCHEDULE A TO COLLATERAL AGENT AGREEMENT

 



LENDER

PURCHASE PRICE

LONGVIEW EQUITY FUND, LP
600 Montgomery Street, 44th Floor
San Francisco, CA 94111
Fax: (415) 981-5301

$500,000.00

LONGVIEW FUND, LP
600 Montgomery Street, 44th Floor
San Francisco, CA 94111
Fax: (415) 981-5301

$2,000,000.00

ALPHA CAPITAL AKTIENGESELLSCHAFT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax: 011-42-32323196

$500,000.00

IROQUOIS CAPITAL
641 Lexington Avenue, 26th Floor
New York, NY 10022
Fax: (212) 207-1412

$200,000.00

TOTAL

$3,200,000.00

 